 

AO lO£_(Rev.* ga 10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastem District of Wisconsin

In the Matter of the Search of:

)
405 N. Calhoun Rd. is a two story brown brick multi-unit )
office building having a brown shingle roof. The )
numbers 405 are affixed to the east wall of the )
)
)
)

Case No. iq ~ <KO% M (N‘SW

 

building. Suite 200 is located on the 2nd floor of the
building on the south side of the building. Access to the
building is gained through the glass doors on the east and
west sides of the building. The name Supen`or Support
Resources and the numbers Suite 200 are outside the door
to the office area.

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A

located in the Eastem District of Wisconsin, there is now concealed:
See Attachment B

The basis for the search under Fed. R. Cn`m P. 4l(c) is:
|Z| evidence of a crime;
|:| contraband, fruits of crime, or other items illegally possessed;
|:| property designed for use, intended for use, or used in committing a crime;
[:| a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 18, United States Code, Sections 666 and 1343.

The application is based on these facts: See attached affidavit.

l:| Delayed notice of days (give exact ending date if more than 30 days: ) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the Ueet.
‘ Applz'cant ’s sigitw)/
Swom to b:ore me and signed in my presence:
Date: l J:/ 9'3 ( j

U
Cify and State: MML@;Me-NJ Filed 02/

 

 

 

  

e

 

Attachment A

Property to be Searched:

405 N. Calhoun Rd. is a two story brown brick multi-unit office building having a brown shingle
roof. The numbers 405 are affixed to the east wall of the building Suite 200 is located on the
2nd floor of the building on the south side of the building. Access to the building is gained
through the glass doors on the east and west sides of the building The name Superior Support
Resources and the numbers Suit 200 are outside the door to the office area.

 

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 2 of 39 Document 1

 

"/

Attachment B

Objects of Search - Superior Support 'Resources 405 N. Calhoun Rd. Suite 200 Brookfield,

Wisconsin
Items to be Seized:

All evidence, instrumentalities, information, records, and contraband relating to

violations of Title 18, United States Code, Sections 666 and 1343 for the period between January
1, 2010 and the present:

1.

Any and all documents in paper or electronic format of Contracts, agreements,
commitments, maintenance agreements, arrangements, settlements, understandings and
or covenants made between Superior Support Resources and John La F ave and or the
Milwaukee County Register of Deeds Office between January 1, 2010 and the present.
Any and all documents in paper or electronic format of Contracts, agreements,
commitments, maintenance agreements, arrangements, settlements, understandings and~
or covenants made between Superior Support Resources and third party vendors or
independent contractors at the direction of or benefit of John La Fave and or the
Milwaukee County Register of Deeds' Office between January l, 2010 and the present.
Any and all email communication in paper or electronic format between any current or
former employee of Superior Support Resources including sent, received and deleted
email utilizing Superior Support Resources email .accounts, and John La F ave and any
other members of the Milwaukee County Register of Deeds Office staff between January
1, 2010 and the present ` ,
Any and all communication in paper or electronic format between any current or former
employee of Superior Support Resources and John La Fave and any other members of the
Milwaukee County Register of Deeds Office staff between January 1, 2010 and the
present. 4

Any and all email communication in paperd or electronic format between any current`or
former employee of Superior Support Resources including sent§ received and deleted
email utilizing Superior Support Resources email accounts, and all third party vendors
and independent contractors referencing contracts, agreements, commitments,

' maintenance agreements, arrangements, settlements,' understandings and or covenants,

invoices, payments to and or payments from said vendors or independent contractors and
or work done for the benefit of or at the direction on John La_Fave and any other
members of the Milwaukee County Register of Deeds Office staff between January 1,
2010 and the present. _

Any and all communication in paper or electronic format between any current or former
employee of Superior Support Resources and all third party vendors and or independent
contractors referencing contracts, agreements, commitments, maintenance agreements,
arrangements, settlements, understandings and or covenants, invoices, payments to and or

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 3 of 39 Document 1

twa

payments from said vendors and or independent contractors and or work done for the
benefit of or at the direction on John La F ave and any other members of the Milwaukee
County Register of Deeds Office staff between January l, 2010 and the present. l

7. . Any and all documents in paper or electronic format of payments made via check, cash
or ACH on behalf of the Milwaukee County Register of Deeds Office,` by Superior
Support Resources from monies “held on account” or “as credi ” by Superior Support
Resources for the Milwaukee County Register of Deeds Office, for services performed by
third party vendors or independent contractors between January 1, 2010 and the present.

8. Any and all documents in paper or electronic format of payments made via check, cash or
ACH on behalf of the Milwaukee County Register of Deeds Office, for expenses incurred
by John La Fave and any other staff and or.family members of staff of the Milwaukee
County Register of Deeds Office for hotels, airfare, professional organization dues,
massages, meals and any other incidental expenses covered by Superior Support
Resources from monies “held on account” or “as credit” by Superior Support Resources'
for the Milwaukee County Register of Deeds Office, between January 1, 2010 and the
present.

9. Any and all documents m paper or electronic format of spread sheets created by any
employee or subcontractor of Superior Support Resources to track the “credits” held by
Superior Support Resources and the expenses paid from said “credits” for the Milwaukee
County Register of Deeds Office and or John La Fave between January l, 2010 and the
present.

10. `Any and all documents m paper or electronic format of payments made to John La Fave
via check, ACH transfer and or cash for reimbursement of expenses submitted by John
La F ave to Superior Support Resources and paid utilizing the “credits” held on account
by Superior Support Resources between January 1, 2010 `and the present.

11. Any and all invoices generated by Superior Support Resources at the request of John La'
Fave and sent to John La Fave and submitted for payment to Milwaukee County between
January 1, 2010 and the present.

.12. Any and all mvoices received by Superior Support Resources from third party vendors or
independent contractors for work performed for the Milwaukee County Register of Deeds
Office or at the request of John La Fave between January l, 2010 and the present.

13. Any and all email communication in paper or electronic format between any current or
former employee of Superior Support Resources including sent, received and deleted
email utilizing Superior Support Resources email accounts, and Milwaukee County
Accounts Payable, Milwaukee County Procurement Division, and or Milwaukee County
employees between January 1, 2010 and the present.

14. Any and all communication in paper or electronic format between any current or former
employee of Superior Support Resources and Milwaukee County Accounts Payable,
Milwaukee County Procurement Division, and or Milwaukee County employees between
January l, 2010 and the present. `

 

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 4 of 39 Dooument 1

 

 

¢,_~

As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that
can store data).

 

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 5 of 39 Dooument 1

 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR MULTIPLE SEARCH WARRANTS

I, lnvestigator Robert G. Stelter, being first duly sworn, hereby depose and state as

follows:

 

.l. I make this affidavit in support of an application for search warrants for the
following locations, which are more specifically described in Attachment A:

Register of Deeds Office

Milwaukee County Courthouse, 901 N. 9th St.
Room 103
Milwaukee, WI 53233
` Superior Support Resources lnc.
405 N. Calhoun Rd.
Suite 200
Brookfield, WI 53005

2. I am an lnvestigator with the Milwaukee County District Attomey’s Office, and

have been employed as a law enforcement officer for over 33 years. I have held the rank of
Detective and Lieutenant of Detectives within the City of Milwaukee Police Department. For
two years, I worked at the Milwaukee High Intensity-Drug Trafficking Area Task Force,
(herealier HIDTA), a state/federal task force with law enforcement officers from the City of .
Milwaukee Police Department, Federal Bureau of Investigation, Drug Enforcement
Administration, West Allis Police Department, Wisconsin Department of Justice, Wisconsin
State Patrol, and other jurisdictions That experience included the investigation and supervision
of complex and large scale organized crime in the Metropolitan Milwaukee, Wisconsin area.

Over these last 10 years, I- have overseen multiple investigations into drug trafficking, burglary,

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 6 of 39 Dooument 1

 

armed robbery, bank Haud, misconduct in public oiiice, organized retail theft rings and other
crimes. As part of those investigations I have utilized federal court authorized wiretaps of wire
and electronic communications as defined in the Federal Code, I have been involved in the
preparation and execution of in excess of 1,500 search warrants pertaining to private residences,
businesses, electronic devices such as cell phones, laptops and desktop computers, the content
of email accounts retained by lntemet service providers, cellular phone records including call
detail, text detail and tower location information as well as various social media platforms, such
as Twitter, lnstagram and Facebook. 1 currently deputized by the United States Marshal’s
Service.

3. I_ base this affidavit on my training and experience, on information conveyed to
me by Milwaukee County Audit Forensic Manager (AFM) Matthew Hart, interviews of
witnesses, and my review of records, emails and other documents kept in the normal course of
business within the Office of the Register of Deeds and other Milwaukee County offices.

4. 1 have prepared this aHidavit for the purpose of demonstrating probable cause
for the warrants that are being sought. This affidavit does not set forth all of my knowledge
about this matter.

5. At all times relevant to this affidavit, John La Fave has been an agent of
Milwaukee County government More specifically, he has been the Milwaukee County
Register of yDeeds, the elected constitutional oiiicer responsible for, among other things,
maintaining records, providing certified copies of birth, death, marriage, and military

discharge records, and collecting real estate transfer taxes. La Fave remains in that position.

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 7 of 39 Dooument 1

 

6. At all times relevant to this affidavit, La Fave was assisted in the performance
of his duties by his office coordinator, Teresa Sarnowski. Sarnowski’s responsibilities
included submitting to accounts payable invoices that La Fave had approved for payment on
behalf of the ROD. Submitting the invoices caused the Milwaukee County Treasurer to send
a check to the entity that issued the invoice. l v

7. At all times relevant to this affidavit, Superior Support Resources, Inc. d
(“SSR”) was an internet technology service provider that contracted with Milwaukee County
to provide the county redacting and document indexing services.

8. ’ At all times relevant to this affidavit Michael Sobie was the Director of
Finance at SSR. His responsibilities included issuing invoices for work that SSR had
performed.

9. In 2016, the Milwaukee County Departrnent of Transportation, which is an
agency of Milwaukee County govemment, applied for and received Federal Transit
Administration grant funds. Milwaukee County recorded receiving $1.85 million from this
grant funding on December l, 2016.

10. Beginning no later than April 2011, and continuing through at least December
2017, La Fave regularly directed Sobie to create fraudulent invoices that falsely made it
appear that SSR had done specified work for the office of the Milwaukee County Register of
Deeds when, as both La Fave and Sobie knew, SSR had not actually performed that work.

11. Aiter Sobie created each fraudulent invoice, he would present it to La Fave,
who then would forward the invoice to Sarnowski, indicating that it could be paid.
Sarnowski would then submit the'false invoices to the accounts payable department of

3

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 8 of 39 Dooument 1

 

Milwaukee County, who then would issue a check to SSR as payment for work that SSR had
not actually performed'. In support of the overall scheme to defraud, La Fave and SSR
utilized employees of the ROD and others to perform work that SSR falsely represented had

4 been performed by SSR - which had a sole source contract with Milwaukee County for work
performed for the ROD.

12. The scheme outlined in the preceding two paragraphs is described in more
detail below. The facts set forth in this aMdavit establish probable cause to believe (a) that
John La Fave has engaged in conduct that violates Title 18, United States Code, sections 666
and 1343; and (b) that evidence of those violations - particularly the items identified in

Attachment B - is located at the locations described in Paragraph l above and Attachment A.

 

13. The federal misapplication of funds statute provides, in part, as follows:

(a) Whoever, if the circumstances described in subsection (b) of this
section exists -

(l) being an agent of an organization, or of a State [or] local
. . . government, or any agency thereof -

(A) . . . intentionally misapplies [] property that -
(i) is valued at $5,000 or more, and

(ii) is owned by, or is under the care, custody, or
control of such organization, government, or

agency;

. . . shall be fined under this title, imprisoned not more
than 10 years, or both.

(b) The circumstance referred to in subsection (a) of this section is
that the organization, government, or agency receives, in any
one year period, benefits in excess of $10,000 under a Federal
program involving a grant, contract, subsidy, loan, guarantee,

‘ 4

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 9 of 39 Dooument 1

 

insurance, or other form of Federal assistance
See 18 U.S.C. § 666(a)(l)(A).
14. To establish a violation of 18 U.S.C. § 666(a)(l)(A), the government must establish

the following:
(1) That the defendant was an agent of Milwaukee County;

(2) That the defendant intentionally misapplied some money;

(3) That the money was owned by, or was under the care, custody,
or control of Milwaukee County;

(4) That the money had a value of $5,000 or more; and

(5) That Milwaukee County, in a one-year period, received benefits
of more than $10,000 under any Federal program involving a
grant, contract subsidy, loan, guarantee, insurance or other
assistance; the one-year period began no more than 12 months
before the defendant committed these acts and ended no more
than 12 months afterward

15. The federal wire fraud statute provides, in part, as follows:

Whoever, having devised or intending to devise any scheme or artifice
to defraud, or for obtaining money or property by means of false or l
fraudulent pretenses, representations, or promises, transmits or causes to
be transmitted by means of .wire, radio, or television communication in
interstate or foreign commerce, any writings, signs, signals, pictures, or
sounds for the purpose of executing such scheme or artifice, shall be
fined under this title or imprisoned not more than 20 years, or both.

See 18 U.S.C. § 1343.
16. To establish a violation of 18 U.S.C. § 1343, the government must prove the l

following elements:

(l) That the defendant knowingly devised or participated in a
scheme to defraud;

(2) That the defendant did so with the intent to defraud;
5

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 10 of 39 Dooument 1

 

(3) That the scheme to defraud involved a materially false or
fraudulent pretense, representation, or promise; and

(4) That for the purpose of carrying out the scheme or attempting to

do so, the defendant caused interstate wire communications to
take place.

RBQBA.BLMAHSE
§ackzr.o.und

17. AFM Hart has been conducting an investigation into John La Fave - the elected
Register of Deeds in Milwaukee County`~ and payments that La Fave authorized to SSR over
the past several years and funds held by SSR and Fidlar technologies that belonged to

Milwaukee County.

18. The intemet technology service provider SSR has a “master price agreement”
with Milwaukee County. A master price agreement is a type of purchase contract used to make
regular, repeated purchases of specified items at fixed prices for a set period of time. During the
time frame specified in this affidavit, a master price agreement allowed SSR to charge
Milwaukee County $0.09 per page for document services such as social security number
redaction. That master price agreement also established a rate of $0.79 per page for document
indexing services.

19. In his investigation, AFM Hart uncovered extensive email communications
between La Fave and Sobie that showed that the two were involved in a scheme to get money to
SSR for work that the company had not performed. AFM Hart had lawful access to the lemails

through his employment as an auditor for Milwaukee County. AFM Hart found that John La

6

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 11 of 39 Dooument 1

 

Fave would request that Sobie create false invoices for work not performed by SSR. Sobie
would in turn submit to La Fave, via email, false invoices that would match what La Fave had
requested. La Fave would forward the invoices to Sarnowski instructing her to pay the invoices.
Sarnowski would in turn submit these false invoices to accounts payable, and thereby cause a
check from the Milwaukee County Treasurer to be sent to SSR as payment for the false invoice
for work that SSR had not done.

20. SSR would then take the monies &om these false invoices and hold the money
“on account” for future use by La Fave in paying third-party vendors doing work that SSR had
represented as having been done by SSR. 'I'hese third party-vendors would submit their bills to
SSk, who would then pay the vendors either &om the monies on account from the false invoice
scheme, or by repackaging the third-party invoices onto an SSR invoice and submitting it to
Milwaukee County for payment Some of these third-party vendors were not authorized to be
paid through the county accounts payable process because they did not have contracts or a
master price agreement with Milwaukee County. As noted above, the third-party vendors paid
under this scheme included employees of the ROD.

21. When it was time to pay the third-party vendors, Sobie would normally forward
the original invoice &om the third-party vendor to La Fave for “approval” and would ask
whether the invoice should be paid by “f`unds on account” (i.e., the money being held by SSR for
the false invoices) or whether the invoice should be sent directly to Milwaukee County Accounts
Payable for payment Afcer La Fave approved the payment method, Sobie would repackage the
third-party invoice onto an invoice from SSR. The invoice from SSR typically contained an add

on service fee from SSR referenced as project technician charge. The project technician line

7

Case 2:19-mj-00808-N.] _Filed 02/21/19 Page 12 of 39 Dooument 1

 

item'of $125 per hour was included in the SSR master price agreement The amount charged by
Sobie for project technician work would equal approximately 5% of each third-party bill. Based
on my review of years of emails utilizing this scheme, the project technician charge appears to
be payment to SSR for submitting the false invoices to Milwaukee County and then holding the
money they received from Milwaukee County for future payments. Based on my review of
numerous emails and attachments, including invoices from SSR and third party vendors it was
apparent that La Fave was aware that Sobie was adding the project technician charge to the
repackaged invoices.

22. When La F ave directed Sobie that an invoice was to be paid from “funds held on
accoun ”, Sobie would subtract the invoiced amount nom the pool of money SSR had previously
received from prior false invoices and would send La Fave a spreadsheet reflecting the monthly
' accounting of the funds utilized from the “funds held on account” and what invoices were paid
using those funds.

23. SSR had independent contractors conducting the redaction of the documents. The
price agreement for the redaction services was for $0.09 per page. Based on document examined
it appears that SSR was paying the independent contractors $0.04 per page and keeping the
remaining $0.05 per page as al fee for managing the services of third-party vendors - because
AFM Hart has been unable to find within the reviewed documents and emails that SSR paid the
$0.05 per page to another person or company, it appears that SSR was keeping the $0.05 per
page. Additionally, on each of those redaction invoices, SSR would again add a management fee

based upon the project technician fee of $125 per hour.

Case 2:19-mj-00808-N.] |_:i|ed 02/21/19 Page 13 of 39 Dooument 1

 

24. Based on the mark-up for processing the false invoices and the mark-up for
redaction services, it appears that SSR received over $89,000 for their “technician fee” and
over $228,000 for the redaction program during the time period described in this affidavit
SSR was not entitled to these funds under its contract with Milwaukee County and the
invoiced it submitted for these fees and charges were intended to deceive Milwaukee County
officials into payment of the fees and charges.

25 . Based on emails and documents reviewed by AFM Hart, John La Fave repeatedly
represented to the procurement section of Milwaukee County that SSR is a sole source provider,
meaning no other company could provide the services that SSR was providing to Milwaukee
County. John La F ave knew other companies were doing the work as detailed in this affidavit,
but obscured those companies’ business activities from Milwaukee County Accounts Payable via
the SSR price agreement SSR participated in this scheme by handling payments to those
companies via the money SSR held on account from the false invoices as well as repackaging the
companies’ third-party invoices onto SSR invoices and submitting the SSR invoices for payment
to Milwaukee County.

26. John La Fave, towards the end of years 2014, 2015 and 2016, would ask Sobie
for false invoices in an attempt to spend up all funds held “on account” for the Milwaukee
County Register of Deeds Office. This prevented budgeted funds from going back into the
general fimd.

27. In a review of County records, including emails and invoices, AFM Hart
determined that this false invoice scheme had begun in 2010 and continued through 2017 and the

payments to SSR for the false invoices was $2,333,069.81 for that time period. v

9

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 14 of 39 Dooument 1

 

28. AFM Hart noticed a pattern with the false invoices wherein the invoice number
would be a derivative of the date the invoice was issued. Thus aninvoice issued on 4/9/2014
would have an invoice number of 040914. AFM Hart noticed few exceptions to the date issued
pattern for the false invoices. This also suggests that the invoices were not created for any
legitimate business purpose - if they had been, one would expect simple sequential numbering

on the invoices.

29. This section describes, in more detail and with supporting documentation, how
La Fave and Sobie used false invoices to flmd an account held by SSR. In addition it describes
the repackaging of third-party vendor services, with a markup by SSR and then a submission of '
an SSR invoice to Milwaukee County for payment

30. The following emails were obtained from the work email account of John La Fave
kept in the normal course of business by Milwaukee County Information Management Services
Division (IMSD). It is not a complete compilation of all emails sent and received - in fact, it is
only a very small fraction of the emails that AFM Hart has reviewed, The emails presented here
are representative of the emails that have been reviewed, and are presented here to help
demonstrate probable cause to support the applications for the warrants being sought

31. 4 On April 3, 2014 at 10:18AM, John La Fave, via his Milwaukee County email
account, sent an email to Mike Sobie, and carbon copied Teresa Sarnowski. The email was a
request for a false invoice for services to .be billed to Milwaukee County by SSR. On April 9,
2014 at 1:24PM, Mike Sobie sent an email back to John La F ave and again carbon copied Teresa
Sarnowski. Attached to this email was an invoice in an amount that matched the request This

request for an invoice from SSR, the invoice sent by Mike Sobie of SSR and the subsequent

10

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 15 of 39 Dooument 1

 

payment to SSR of $203,397.55 (which amount included the $135,661.60 payment on the false
invoice) is an example of John La F ave having SSR submit false invoices in order to build up his

money on account See Figure 1 below. ,

Figure 1

me: LaFave, John

sane Thursday, April 03, 2014 ro:is AM
To: Mike Sobie

Cc: Sarnowski. Teresa

Mike,

At your convenience, please send an invoice using the detail below.

Qty. Description ' Ea. Price Total
498,802 SSN Redaction - Removal of SS numbers from old documents 0.09 = $44,892.|8
114,898 Real Estate Documents indexed 0.79 = $90,769.42

Gmnd Total = $l35,661.60

Jo`hn La Fave
Register of Deeds
Milwaukee County

11

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 16 of 39 Dooument 1

 

 

me: Mike Sobie <msobie@ssr-on|ine.com>
sent wednesday Aer 09. 2014 1;24 PM
Te: LaFave, john

C¢: Samcwsk|. Teresa

subje¢¢= ssn invoice

Amdimems: Est_040914_fronLSuperior_,Su.pdf

Please forward a PO when you have it.

Thanl¢s

Mike Sobie

D|rector of Finance

Superlor Support Resources, lnc.
262-784~9772

12

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 17 of 39 Dooument 1

 

 

 

 

Involce
s v I'E Rl 0 R lswrolr lssoulc£s, ln. g ;v, Numbgr; 040914
WhenT¢chnolmGunl|omdelBudnmmn ',
los N mem reid sure m erwirela.mmiin sims Date: 4/9/20 l 4
m m
IMW¢C°W Milwliee€o\mty-R¢lofmds
Dop\ of thhilv¢ S¢N|¢n T¢¢m S¢mwltl
w AMI Mii|wl\\be CoCourdmule, Rmm llB
mcecwlhom.koomw wlN.msum
IIMI\M¢, Wl 3333 Milwlikx. Wl 53213
m m w I|m£ mw
HIIC Nd$° »1.4°10
498.602 MRMm-R¢nevdd$$mnb¢smdddoc\mmm - am 44.8`02.18
114.898 Reo| Edlh Dowmen‘b hhxld 0.79 90,789.42

rem m m
sues Tnx (s.sx) so.oo
Total Amount Due $135,¢61-60

13

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 18 of 39 Dooument 1

 

 

 

\ ir~Aur

5 ' oouNrYoF u`u. nuer ......,..
~. - ammar ` .-»»JW»'?.'.: m m ..,,. 831251
00036831251

  

mcrc.z szoa,asroomns mm 55 cnn-rs §
sunal on surron'r assurances wl ' wm i

m ,-, ,,. ruc os-os-n 5203,397. ss
eeg- 405_)1 curious nn sra 200 mm mms ~ §
nnooxrrni.n wi 53005 1
a. 4 ` a .
iohmm»mmnuw 'y! :’, 5

A$i$b°LLARRWC€MENYFEEW|LLAFFLY .

WBSLESLF HD?SB\\BUZH iBE§ED\BEiDDF

 

32. On June 26, 2014 at 3:41PM, John La Fave, via his Milwaukee County email
account, sent an email to Sobie and carbon copied Teresa Sarnowski. The email was a request for
a false invoice for services to be billed to Milwaukee County by SSR. On June 26, 2014 at
3 :50PM, Mike Sobie sent an email back to John La Fave and Teresa Sarnowski. Attached to this
email was an invoice in an amount that matched the request The check was for $90,690.50,

which included payment for the $66,828.15. See Figure 2 below.

14

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 19 of 39 Dooument 1

 
     

 

 

Figure 2
From: LaFave, John
Sgnt: Thurs_day,}une 26, 20_14 3141 PM
To: Mike Sobie
Cc: Samowski, Teresa
Subject: Create an invoice
Mike,

At your convenience, please send an invoice using the detail below.

Qty. Description Ea. Price Total
248,350 SSN Redaction - Removal of SS numbers from old documents 0.09 = $22,35] .15
56,300 Real Estate Documents indexed 0.79 = $44,477.00

Gran_d Total = $66,828.15

John La Fave
Register of Deeds
Milwaukee County

M

me: Mike Sobie <msobie@ssr-on|ine.com>
Sent: Thursday, june 26, 2014 3:50 PM

To: LaFave, John;$amowski, Teresa
Sub]ecl: SSR lnvoice

Attachments: Est_62614_from_Superior_Sup.pdf
Dear John :

Attached is your invoice, Let me know when you have a PO number.

We thank you for your business.

Mike Sobie

Director of Finance

Superior Support Resources, Inc.
262-784-9772

15

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 20 of 39 Dooument 1

 

Invoice
Number: 62614

Date: 6/26/2014

5 Li l' E. R l 0 lt |SUPFORT R£SOURCES, Iu.
where Tacnno\ogy nuestlons Get Business Answers

405 N. Calhoun Road. Suite 200. Brookhe|d,\Mscmiin 53005

 

 

earle seven
Milwaukee County . Milwaukee County - Reg ofDeeds
Dlpf bf Adminilfrliive Bervlcos Teresa Slmowski
Fllol| Afhin Millwlukee Co Counhouse, Room 103
|Il|wlukoo Co Counhouao, Room 301 901 N. 901 Sueei
Milwlllka°, Wl 53233 . Milwaukee, Wl 53213
_a§___..C lower FO ` le£ten:'a Sa e __Terms mlez_lg

HMC Net 30 30~1864019

    

248,350 s'sN Redecuon `-’ Removel of as numbers from old documents 0.09 22.351.50
58,300 Real Estate Documents indexed 0.79 44.477.00

item Total $86,828.50
‘ Sa|es Tax (5.6%) $0.00

Total Amount Due $66,828.50

16

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 21 of 39 Dooument 1

 

 

   

couN'rvo'F meAuKEE ~' mm

gmang un.¢¢.,'me»~' '"`i.'.`uau =¢e¢»e. ` ' 837022 f
y -.; 00036631022

_' . merc.! 390,690 ooc.r.nzs mo so cnn-rs §
" ;...- surx\uon surmi- n¢sounc:s wl ~'°\"' 5

_ ;.,, ,,,,. nrc 01-23-14 590,590.50
ego nos u cannon no srs zoo m mm i
. ’ moreno wr ssoos ‘ _ _ . f
v ' y ' conrail ' ‘ a
minimum-none Apd . s

A al ooi.\.An immune wlqu m ,,“,,-,

"BSTDEEP |:D?S_Ql\.l£l".iil: LBESBD IBBBDD\'

33. On October 2, 2014 at 3:52PM, John La Fave, via his Milwaukee County email
account, sent an email to Mike Sobie, and carbon copied Teresa Sarnowski. The email was a
request for a false invoice for services to be billed to Milwaukee County by SSR. On October 2,
2014 at 3 :58PM, Mike Sobie responded to John La Fave with a question as to what was going to
be done with the $700,000 already being held. John La Fave responded to Mike Sobie on
October 2, 2014 at 4:25PM with an explanation of how he projected the money would be used.
Minutes later Mike Sobie responded; “I understand Thanks,” On October 2, 2014 at 4:39PM,
Mike Sobie sent an email back to John La Fave and again carbon copied Teresa Sarnowski.
Attached to this email was an invoice in an amount that matched the request See Figure 4

below.

17

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 22 of 39 Dooument 1

 

Figure 4

From: LaFave, John |mailto:lohn.Lafave@milwaukeecountywi.gov|
Sent: Thursday, OctoberOZ, 2014 3:52 PM

To: Mike Sobie
Cc: Sarnowski, Teresa
Sub]ect: Create an invoice to add to money on account

Mike,

At your convenience, please send an invoice using the detail below.

Qty. Description Ea.
Price Total

318,350 SSN Redaction - Removal of SS numbers from old

documents 0.09 = $28,651.50

136,300 Real Estate Documents indexed 4 0.79
= $107,677.00

Grand Total = $136,328.50

John La Fave
Register of Deeds
Milwaukee County

 

From: Mike Sobie <msobie@ssr-onling.com>
Sent: Thursday, October 2, 2014 3:58 PM

 

To: LaFave, John
Sub]ect: RE: Create an invoice to add to money on account

We already are holding about $700|<. Without indexing anymore and redacting potentially coming to an end, how are
you planning on using the funds up?

No big dea|, just asking.
Mike Sobie
Director of Business Operalions

Superior Support Resources, Inc.
iit/here Tarhno!ogy Cine.¢t."onr Get Husi`nass Answnrs

18

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 23 of 39 Dooument 1

 

From: LaFave, John

Sont: Thursday, October 02l 2014 4:25 PM

To: v Mike Sobie

Sub]ect: Re: Create an lnvoice to add to money on account
Mike,

lt is an extremely important question that you ask l indeed have given this some thought
Redaction and indexing will continue back to documents recorded 8/1/62.

On July 3rd I calculated that to complete the indexing will require $400K more in spending ( at least 450, 000
documents).

I also calculate that to complete the redacting will require $186K more in spending (rnaybe 2 4 million more
images).

Thcse amounts are best GUESS-timates. _
Some of the amounts listed above have been spent down a bit since 7/3.

W.ithout taxing my brain further, if the above amounts have been reduced to lct's say, 375K and 16OK for a
revised estimate of $535K rn future project spending, taking that away from the current 715K held on account,
leaves a balance of only ISOK.

Adding this 136K (which is the last and FINAL time we do this) gives a grand total of $316K held on account

1 am also calculating that approx. 94K of redaction money will remain with the county. lt will go onto a
balance sheet and assuming the administration continues to keep their hands off of rt, it will be available to
ROD to spend as we please' 111 future years.

As for the 300+K held by SSR, some of that might also get spent for the redaction/indexing project if my
guesstimates fall short.

Otherwise we could use it for future projects that we come up with that could be billed via SSR. For example, 1
have some future scanning of books that l plan to do through Fidlar. .

lf time goes on and the pot is still unspcnt and ROD and SSR feel we need to spend it up, it could easily be done
by paying for our some nnual' invoices for Fidlar' s iDoc program, etc. from the funds-on-account rather than
within our ROD county budget

Our collection of redaction revenue ends 12/31/14. No more will be collected. The pot is then finite and will not
grow.

I think you understand why I will feel better having most of that pot in a secure location.

.1 ohn La Fave

Register of Deeds
Milwaukee County

19

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 24 of 39 Dooument 1

 

 

Invoice

 

s 1' P § n 1 11 11 surrokr xesovkces. 1».~. Numbe,-; 1 00214
Where chhnolo_gy mentions Get Buslness Answers
405 k Calhoun Road. Suite 200,Sran11f1eld,Wucon1m 5100.‘1 Date: l 0/2/2014
B.lllJ'_a 1 re
Milwaukee County Milwaukee County - Reg of Deeds
Dept 01 Admlnlstntlve Servlces Teresa Sarnowski
Flocal Mhlrs _ Miilwaukee Co Courthouse. Room 103 -
Milwaukee Co Courthouee, Room 301 901 N. 9111 Strcct
Milwaukee, Wl 53233 Milwaukee, Wl 53223
§MM_Q Bstermss mann hans mm
, HMC Net 30 XX-XXXXXXX

 

    

318. 350 SSN Redaction- Removal of SS numbers from old documents ’ 0.09 28,851.50
136 300 Real Estate Documents indexed 0.79 107.677.00

ltem Total $136,328.50
Sa|es Tax (5.6%) $0.00
Total Amount Due $136,328.50

20

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 25 of 39 Docu_ment 1

 

 

From: y Mike Sobie <msobie@ssr-online.com>
Sent: Thursday, October 02, 2014 4:39 PM
To: LaFave, John

Cc: Sarnowski. Teresa

Sub]ect: SSR lnvoice

Attachments: Est__100214_from_Superior__Su.pdf
Fol|ow Up F|ag: F|ag for follow up

F|ag Status: F|agged

Dear John :

Attached is your invoice, Please review and let me know when you have a PO

We thank you for your business.

Mike Sobie

Dlrector of Bu_siness Operatlons
Superior Support Resources, |nc.
262-784-9772

34. On December 1, 2014 at 4:07PM, John La Fave, via his Milwaukee County email
account, sent an email to Mike Sobie, and carbon copied Teresa Sarnowski. The email was to let
t Mike Sobie know there would be a false invoice coming soon to “spend Up Funds”. On
December 2, 2014 at 2:11PM, John La'Fave, via his Milwaukee County email account, sent an
email to Mike Sobie, and carbon copied Teresa Sarnowski. 'Ihe email was a request for a false
invoice for services to be billed to Milwaukee County by SSR. On December 2, 2014, at
2:27PM, Mike Sobie sent an email back to John La Fave and again carbon copied Teresa
Sarnowski. Attached to this email was an invoice in an amount that matched the request. See

Figure 5 below.

21

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 26 of 39 Document 1

 

Figure 5
From: ` nlat~e,lom
Sellt Monday_, December 01. 2014 4.07 PM
To: t Mike Sobie
Cc: Samowski, Teresa
Subjett: / FYl ~ I'mgoingto send you a request lorone more 'pre-pay involceverysoon
Mike,

l'm going to send you a request for one more 'pre-poy’ invoice very soon 'lhen please invoice Milwaukee County right away.
This is to spend up funds we have remaining in a dozen accomts. Use it or lose it Holthng it with you all is a nice way to deal with it.

John La Fave

Register of Deeds

Milwaukee County

From: LaFave, John

senn Tuesd_ay, oec¢mber 02, 2014 2:11 PM

To: Mike Sobie

Cc: Samowski, Teresa

Subjec\: Create an invoice to add money to l`funds held on account”
Mike,

ASAP, please send an invoice using the detail below.

Qty. Doecription Ea. Price Total
194,193 SSN Redaction - Removal of SS numbers from old documents 0.09 = $17,477.37
83,143 Real Estate Documents indexed 0.79 = $65,682.97

Grand Total = $83,160.34

John La Fave
Register of Deeds
Milwaukee County

22

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 27 of 39 Document 1

 

From: Mike Sobie <msobie@ssr-online.com>
Sent: Tuesday, De_cemper 02, 2014 2227 PM
To: LaFave, John;Sarnowski, Teresa
Subject: SSR lnvoice

Attaohments: Est_12022014_'from_Superior__.pdf
Dear John :

Attached is your invoice. Please re_view and let me know if you have any questions.

We thank you for your business.

Mike Sobie

Director of Bus|ness Operations
Superior Support Resources, lnc.
262-784~9772

23

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 28 of 39 Document 1

 

Involce
Number: 12022014

Date: 12/2/2014

51:1» 1~: n 10 a |svrponr nssousc£s. l.¢.
When Teehnology 0umlonl Got Buclnus Annwm

405 N.Calhoun lioad, Suite 200. Slookhe|d. Wisconsin 53005

 

 

§|ILIQ Shig To
Milwaukee County Milwaukee County - Reg afDeeds
Dopt of Admlnistntlve Servicos Teresa Samowski
Fllell Afhln Mii|wlukee Co Counhouse, Room 103
IIIMlukoo Co Courlhou¢e, Room 301 901 `N. 9111 Sueet
Milwaukee, Wl 53233 Milwaukee, Wl 53223
C erPO BM §§an lerma Mlau@.
HMC Net 30 XX-XXXXXXX

 

   

   

,"tl

   

194.193 SSN Red€ction - Remdval of SS numbers from old documents 0.09 17,477.37
83,143 Rea| Estate DOCl.lments indexed 0.79 65,682.97

ltem Totel $83.160.34
Sales Tax (5.6%) $0.00
Total Amount Due $83,160.34

 

www.ssr-on|lne.oom P: (262) 784-9772 F: (262) 784-9789

24

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 29 of 39 Document 1

 

35. On January 2, 2015 at 10:37AM Mike Sobie sent an email to John La Fave with a

subject of “SSR lnvoice #67817” and there was a PDF attached reflecting the redactions and

payments received as well as the balance being held by SSR (see figure 6 below) which reflects

SSR having a $851,988.21 balance for the ROD to utilize.'

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Figure 6
l l l

Payments Received Total lnvoiced 2012 $334,364.36

Date Ck # Amount Total lnvoiced 2013 $529,835.18

3/5/2012 769513 107,100.00 rural moved 2014 $272,932.08

3/9/2012 769918 124,000.00 Paymenrs Reoelved $1,$89.120.33

5/2;9/2012 777046 118,775.89 Ba|anoe on Aeoount $85L98821
7/31/2012 781875 157,761.70
11/26/2012 791059 234,364. 18
11,/27/2012 791217 218,047.40
4/4/ 2013 800867 138,453.56
7/9/2013 808553 134,682.22
10/4/2013 815297 ` 271,825.55
1/2/2014 821847 62,131.39
5/6/2014` 831251 135,661.60
7/25/2014 837022 65,828.50
10/22/2014 843519 136,328.50
12/17/2014 847160 83,160.34
Tota| payments received $ 1,989,120.83

36. The use of the “monies on accoun ” as reflected in figure 6 above continued into

2015 as reflected by an email on January 28, 2015 at 10:56AM from Mike Sobie to John La Fave

on his Milwaukee County email account asking about using money on account or actually billing

Milwaukee County and with John La Fave’s response to said email at 7:00PM, see ngre 7

below;

25

. Case 2:19-mj-00808-N.] Filed 02/21/19 Page 30 of 39 Document 1

 

 

 

 

Figure 7
From: Mike,$obie < sob r-online.c m>
Sent: Wednesday, lanuary 28, 2015 10:56 AM
To: LaFave, John

Sub|ect: FW: lnvoice 2015-110 from Progrio LLC

lohn, please review and approve. Also let me know how you want this paid (send bill or money on account)

Mike Sobie
Director of Business Operations

Superlor Support Resources, lnc.
Where Terhnalogy Questians Get Business Answers

405 N. Calhoun Road, Suite 200, Brookt“leld, W153005
P: 262-784-9772 ext. 115 | D: 262-901-1881

email: m§gbig@§§r-on|ing.com
SSR-onl!ng.cgm

From: LaFave, John [mailto:lohn.Lafave@mllwaukeecountywi.gov]
Sent: Wednesday, lanuary 28, 2015 7:00 PM

To: Mike Sobie

Subject: Re: invoice 2015-110 from Progrio LLC

APPROVED. ~

Until 1 say otherwisc, PROGRlO invoices will be paid for from money on account with SSR.

You're welcome to stick a post it note somewhere as a reminder._ Or if you forget and want to ask l‘ll answer.
Maybe alter Labor Day, if I think we have some surplus money in our budget l might decide to switch to paying
some from that, but for now it's all from that big pot you're holding

John La Fave

Register of Deeds

Milwaukee County

37. On December 8, 2015 at 4:09PM, John La Fave, via his Milwaukee County email
account, sent an email to Mike Sobie, and carbon copied Teresa Sarnowski, the email was a
request for a false invoice for services to be billed to Milwaukee County by SSR. It also
included a line stating that “We need it by tomorrow to pay for it from 2015-budget”. Mike
Sobie quickly responded with an invoice that matched the request and a check was subsequently

sent from Milwaukee County to SSR in the amount of the false invoice, see figure 12 below.

26

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 31 of 39 Document 1

 

Figure 12
From: . ' LaFave, John ' '
Sent: Tuesday, December 08, 2015 4:09 PM
To: msobie@ssr-oniine.com
Cc: Sarnowski. Teresa
Subject: RE: Request for invoice
Importance: High
Mike,

Please send an invoice for:

11,400 Real~Estate docs indexed @0.79 each = $9006.00
We need it by tomorrow to pay for it from 2015 budget.
Thank you.

John

27

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 32 of 39 Document 1

 

 

From: Mike Sobie <msobie@ssr-on|ine.com>
Sent: » Tuesday, December 08, 2015 4:12 PM
To: . LaFave, John;Samowski, Teresa
Subject: SSR lnvoice

Attachments: Est__12081S_from__Superior_Su.pdf
Dear John :

Attached is your invoice. Please review and let me know if you have any questions.

We thank you for your business.

Mike Sobie

Director of Business Operations
Superior Support Resources, lnc.
262-784-9772

28

/

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 33 of 39 Document 1

 

s c v o n x u n |svpronr ls.volmces. I.¢.

where T¢chnoiwy nominal 001 !u\|nm mm \,- " " "

fm N !zl|\n.lr-x‘\c)\d i-.‘\F .‘.`.r- le"‘=:\xi~i~§s.\\'¢-rn. -..»' \!_\-l."

Bi|| To

Milwaukee County

D¢pt of Admln|s¢ntivo Serv|ces
Fhel| Ai‘|'lirl

miwlukee Co Courthouse, Room 301
Milwaukee, W| 53233

 

Invoice
Number: 120815

Date: 12/8/2015

§!1§219

Milwaukee County - ch o!`Dceds
Teresa Slrnowcki

Mii|wnukze Co Counhouse, Room 103
901 N. 91h Suc¢l

Milwnukce. Wl 53223

 

u er Refeg§@ Sa|es R§g Terms Fsde@l Tg lD
HMC Net 30 XX-XXXXXXX

 

 

11.400 Rea| anie Documents indexed

CaS€ 2219-mj-00808-N.]

0.79 9,008.00
ltem Tota| $9.006.00
Sa|es Tax (5.6%) $0.00
Total Amount Due $9,006.00

28

Filed 02/21/19 Page 34 of 39 Document 1

 

 

Related Scheme: Fidlar Technologies and La Fave

38. At all times relevant to this affidavit, including up to the present, Milwaukee
County has contracted with Fidlar Technologies for a variety of products and services, such as
Laredo, Tapestry, Monarch, AVID and CrowdForce. Laredo and Tapesu'y are intemet-based
programs that allow the public to search and view records filed with the Register of Deeds
Office via the internet. Laredo is a monthly subscription service; Tapesu'y is marketed to
infrequent users who are charged a per-search fee. Monarch is a data distribution software
l which sends licensed office records directly to a customer’s system via the internet. Common
County Monarch users are title companies. AVID is the Register of Deeds Office’s main land
records management soitware which allows the Register of Deeds Office to directly input new
land records and other public records into the system. CrowdForce is software program that the
Register of Deeds Office had used to redact personal information, such as social security
numbers, from publicly searchable records. All of these programs are nom Fidlar
Technologies.

39. Depending upon the contract between John La Fave and Fidlar, Milwaukee
County pays Fidlar either monthly, quarterly or annually for using Fidlar’s products. The
records access programs-Tapesu'y, Laredo and Monarch-are revenue generating The County
gets a portion of the fee charged to the user or subscriber and potentially for each search
performed. Either quarterly or monthly, Fidlar should send this revenue to the County to be
deposited into the general fund. The revenue generated by these programs is part of the

Register of Deeds Office annual budget and helps reduce the needed tax levy.
29

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 35 of 39 Document 1

 

' 40. ln my review of numerous emails between employees of Fidlar, SSR, and the
Milwaukee County Register of Deeds oftice, between 2009 and the present, I observed that
John La Fave carried on a similar scheme with Fidlar as the one described above with SSR.
John La Fave would direct Fidlar to hold onto the revenue generated through the above
programs. These monies would be placed in a “credit balance” that Fidlar would track and then
John La Fave could utilize this “credit balance” to pay for other services from Fidlar outside of
the Milwaukee County procurement rules. When the “credit balance” was_ utilized Fidlar would
send invoices reflecting the monies being deducted from the credit balance. These invoices
would only be sent to John La Fave, not to accounts payable, as no one else at Milwaukee
County knew that La Fave was diverting revenue and allowing Fidlar to retain revenue that was
to go into the general flmd. d

4l. ' John La Fave would sign contracts with Fidlar, but requested that they be called
“agreements” and that the word “contrac ” not be used, as that would involve a long process
including approval by the County Board, Corporation Counsel and other entities within
Milwaukee County. These “agreements” did not go through the normal channels within
Milwaukee County and only existed between the Register of Deed’s Oflice and Fidlar.

Interview of Ellen Arguellez

42. On September 26, 2018 I conducted an interview of Ellen J. Arguellez. Ms.
Arguellez was a Partner Relationship Manager with Fidlar from about July of 2013 to April of v
2016,

43. Ms. Arguellez stated that as part of her territory she had the State of Wisconsin

and specifically, the Milwaukee County Register of Deeds Office headed by John La Fave.
30

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 36 of 39 Document 1

 

When she was being trained by the previous Partner Relationship Manager, she was told of the
scheme by which Fidlar Would hold onto revenues from the various soitware services for Which
Fidlar contracted with Milwaukee County. This scheme predated her employment and was well
entrenched when she took over in 2013. The scheme of withholding payments to Milwaukee
County and putting the monies into a “credi ” account for John La Fave to utilize as he pleased
continued throughout her employment with Fidlar. Milwaukee County was one of the largest
contracts that Fidlar had land she had been told in no uncertain terms that what John La Fave
wanted, John La Fave got.

44. Ms. Arguellez stated that John La Fave would instruct Fidlar on how much
revenue to hold back for his use as a credit. When John La Fave would utilize the accumulated '
credits, Fidlar would generate an invoice. That invoice was only to go to La Fave. Ms.
Arguellez stated that she would oftentimes hand deliver those invoices directly to La Fave, On
occasion the invoices had been accidently forwarded to Milwaukee County Accounts
Receivable and La Fave would be very upset.

45. Ms. Arguellez stated that John La Fave was very open about what he was doing
in terms of holding back the monies from Milwaukee County and spending them on his own
proj ects. He also bragged about his relationship With SSR and that he had a similar arrangement
with SSR ln that arrangement, SSR would actually generate fake invoices and bill Milwaukee
County utilizing the fake invoices. Ms. Arguellez stated at one point John La Fave stated he
had over $900,000 on credit with SSR. This would have been monies generated with the fake
invoices. When asked what the largest amount of “credi ” John La Fave had with Fidlar, she

stated at least $500,000.
31

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 37 of 39 Document 1

 

 

46. Ms. Arguellez stated that Mark Schwarting Territory Manager and Scott Moore
Vice President of Sales, were fully aware what Fidlar was doing in terms of holding back the
funds from Milwaukee County and keeping them in an account for La Fave to utilize in any
fashion he wanted to. She further stated that in Wisconsin, of the many counties she dealt with,
only one other had a similar understanding with Fidlar in terms of holding on credit the
revenues from Tapestry, Laredo and Monarch, She stated the Register of Deeds from this
county was at least smart enough to only do their communications through non-county email to
avoid open records requests that could expose the arrangement

47. Based on the investigation described above, as well as my training and
experience and information provided directly to me by federal and state investigators more
experienced in white collar fraud investigations - including information from experienced FBI
agents who are working directly with me on this investigation, I believe that the items to be
seized described in Attachment B with respect to the separate search warrants for SSR and the
ROD offices, can now be found and accessed in the business offices of SSR and in the
government offices of the ROD as described in paragraph 1 and Attachment A. In drawing
this conclusion, I am relying upon my experience and the of other agents, including those of the
FBI white collar squad, in executing search warrants at business premises over the past several
years. Based on that experience, I know that businesses and government offices, and the
personnel who work in those enterprises, maintain within their office spaces documents as
records of their activities in both hard copy and electronic format accessible in offices spaces
and on computers, smart phones, computer networks, and electronic storage media. I believe

that, consistent with the fraudulent nature of the activity described above, the responsible actors

32

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 38 of 39 Document 1

 

at the ROD and SSR have maintained records of their &audulent activities on spread sheets,
private emails, text messages, and other media and formats in locations within their offices that
the investigators have not had access to through a review of email traffic, invoices, and

payments maintained by Milwaukee County officials.

33

Case 2:19-mj-00808-N.] Filed 02/21/19 Page 39 of 39 Document 1

